DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the trademarks BLUETOOTH [page 16], WI-FI [pages 14, 16], PAYPAL [page 15], VENMO [page 15], ZELLE [page 15], GOOGLE [page 15], SQUARE [page 15], WEPAY [page 15], SKRILL [page 15], PAYZA [page 15], STRIPE [page 15], DWOLLA [page 15], AMAZON PAY[page 15], SIRI [page 15], ALEXA [page 15], and CORTANA [page 15] have been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology. 
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-11, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Molinari et al., (US 20170011460 A1) hereinafter referred to as Molinari.
Regarding Claims 1, 10, and 16, Molinari discloses A method for managing data, comprising: receiving data associated with a user from one of a plurality of sources; [paragraph 0073, An individual, entity or other user 105 may submit a request to become an issuer on the system 100. The user 105 may be required to fill out an input form that is made accessible via the platform 150 or the cryptographic wallets 125, and which permits the user 105 to provide information and upload documents pertaining to the user 105. The information submitted by the potential issuer may be stored on the platform 150 and/or embedded on the blockchain ledger 175] 
automatically confirming the data elements is applicable to a user; [paragraph 0073, An administrator user 105 may review the information submitted and determine whether the user 105 is eligible to be an issuer. If the administrator determines the potential issuer is eligible to be an issuer, the user 105 may be assigned a unique issuer ID and a user account is established that enables the user 105 to engage in transactions as an issuer. The user 105 may be provided a cryptographic wallet 125 that enables it to perform transactions relating to issuing securities] 
adding the data to a data set associated with the user; [paragraph 0073, All or a portion of the above-described onboarding activities may be performed in connection with a smart contract that gathers the above-described information. The blockchain ledger 175 can be appended to reflect the initiation of the contract, performance of the contractual obligations and confirmation/denial of the contract] 
determining whether the data set is complete after adding the data to the data set; [paragraph 0114, For example, in certain embodiments, before an asset transfer occurs, the cryptographic wallets 125 may analyze the blockchain ledger 175 to identify all relevant blocks 275 that are linked to, or otherwise associated with, the security which is the subject of the transfer. This may permit the cryptographic wallet 125 to confirm that the seller actually owns the security, and that no regulations or restrictions apply which would bar the seller from transferring the security to the buyer] 
and creating one or more tokens based on the data set of the user. [paragraph 0042, in addition to storing virtual currencies, the cryptographic wallet 125 utilized by the system 100 may be additionally configured to implement a “cryptographic portfolio” that can create, store, transfer and manage virtual data tokens associated with securities and other related information]
Regarding Claim 2, Molinari discloses further comprising: receiving instructions from the user specifying how the data set is utilized; and compensating the user for sharing the tokens with one or more interested parties. [paragraph 0043, The cryptographic wallets 125 utilize complex cryptography to protect the assets of the users 105, and further include code or instructions that implement a protocol for exchanging data tokens, creating new security offerings, transferring ownership of the securities, pooling investments, and/or performing any other associated activities (e.g., such as generating and utilizing cryptographic keys, generating local and network messages, updating ledgers, etc.)… the protocols can decrypt the necessary information associated with the appropriate blocks on the blockchain ledger 175 and validate the transactions among sellers and purchasers by checking the information stored in the blockchain ledger 175. The cryptographic wallets 125 may also be used for administering and transferring currencies or funds (e.g., crypto currencies or non-crypto currencies and funds), which can be used to purchase assets that are listed on the system 100]
Regarding Claim 4, Molinari discloses authenticating the data is associated with the user. [paragraph 0073, An administrator user 105 may review the information submitted and determine whether the user 105 is eligible to be an issuer. If the administrator determines the potential issuer is eligible to be an issuer, the user 105 may be assigned a unique issuer ID and a user account is established that enables the user 105 to engage in transactions as an issuer. The user 105 may be provided a cryptographic wallet 125 that enables it to perform transactions relating to issuing securities]
Regarding Claim 5, Molinari discloses wherein the token is a block chain crypto token, and wherein the token points to the data set for secure access by one or more interested parties. [paragraph 0042, in addition to storing virtual currencies, the cryptographic wallet 125 utilized by the system 100 may be additionally configured to implement a “cryptographic portfolio” that can create, store, transfer and manage virtual data tokens associated with securities and other related information]
Regarding Claim 8, Molinari discloses further comprising: receiving payments from one or more interested parties to access the data set utilizing the token. [paragraph 0043, The cryptographic wallets 125 may also be used for administering and transferring currencies or funds (e.g., crypto currencies or non-crypto currencies and funds), which can be used to purchase assets that are listed on the system 100]
Regarding Claim 9, Molinari discloses further comprising: compensating one or more users for granting access to their data sets. [paragraph 0043, The cryptographic wallets 125 may also be used for administering and transferring currencies or funds (e.g., crypto currencies or non-crypto currencies and funds), which can be used to purchase assets that are listed on the system 100]
Regarding Claims 11 and 17, Molinari discloses wherein the token is a block chain crypto token, and wherein the token points to the data set for secure access by one or more interested parties that pay to access the data set. [paragraph 0042, in addition to storing virtual currencies, the cryptographic wallet 125 utilized by the system 100 may be additionally configured to implement a “cryptographic portfolio” that can create, store, transfer and manage virtual data tokens associated with securities and other related information]
Regarding Claims 15 and 20, Molinari discloses wherein the data platform further determines relevance of the data pool to one or more interested parties, receives payments from the one or more interested parties to access the data set, and compensates the user for the data set. [paragraph 0046, A smart contract for transferring ownership of a security asset may be initiated by a buyer (e.g., an investor user 105) or seller (e.g., another investor user 105 or an issuer user 105) initiating a transfer contract. Information may be gathered to verify that the parties are eligible to conduct the transaction (e.g., to verify a buyer is an accredited investor and to verify a seller owns the security which is the subject of the transaction)] [paragraph 0043, The cryptographic wallets 125 utilize complex cryptography to protect the assets of the users 105, and further include code or instructions that implement a protocol for exchanging data tokens, creating new security offerings, transferring ownership of the securities, pooling investments, and/or performing any other associated activities (e.g., such as generating and utilizing cryptographic keys, generating local and network messages, updating ledgers, etc.)… the protocols can decrypt the necessary information associated with the appropriate blocks on the blockchain ledger 175 and validate the transactions among sellers and purchasers by checking the information stored in the blockchain ledger 175. The cryptographic wallets 125 may also be used for administering and transferring currencies or funds (e.g., crypto currencies or non-crypto currencies and funds), which can be used to purchase assets that are listed on the system 100]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 3, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Molinari, as applied to Claims 1, 10, and 16, respectively, above, in view of Kolb et al., (US 20180218456 A1) hereinafter referred to as Kolb.
Regarding Claim 3, Molinari does not explicitly teach further comprising: requesting additional data in response to determining the data set is incomplete utilizing questions, surveys, and a user profile associated with the user.
Kolb teaches further comprising: requesting additional data in response to determining the data set is incomplete utilizing questions, surveys, and a user profile associated with the user. [paragraph 0119, Agents and carriers may send requests to policyholders for additional data needed to underwrite risk. After selecting a data element needed and sending it to the policyholder, the policyholder may then input that data into the servicing portal directly rather than requiring an agent to collect it and send it to the carrier. The system also provides for incentivizing any participant in the network system to improve data quality by paying them when they add missing data, mark data as incorrect, validate that data is correct, or provide corrected data, for example – additional data is requested when more data is needed “to underwrite risk” which means the data is incomplete] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Kolb with the disclosure of Molinari. The motivation or suggestion would have been to provide a means to obtain necessary data. (paragraph 0119)
Regarding Claims 13 and 19, Molinari does not explicitly teach wherein one or more of the plurality of electronic devices receive additional data to complete the data set in response to determining the data set is not complete.
Kolb teaches wherein one or more of the plurality of electronic devices receive additional data to complete the data set in response to determining the data set is not complete. [paragraph 0119, Agents and carriers may send requests to policyholders for additional data needed to underwrite risk. After selecting a data element needed and sending it to the policyholder, the policyholder may then input that data into the servicing portal directly rather than requiring an agent to collect it and send it to the carrier. The system also provides for incentivizing any participant in the network system to improve data quality by paying them when they add missing data, mark data as incorrect, validate that data is correct, or provide corrected data, for example – additional data is requested when more data is needed “to underwrite risk” which means the data is incomplete]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Kolb with the disclosure of Molinari. The motivation or suggestion would have been to provide a means to obtain necessary data. (paragraph 0119)
Regarding Claim 14, Molinari does not explicitly teach wherein the additional data is received in response to a survey, question, or request made through the data application.
Kolb teaches wherein the additional data is received in response to a survey, question, or request made through the data application. [paragraph 0119, Agents and carriers may send requests to policyholders for additional data needed to underwrite risk. After selecting a data element needed and sending it to the policyholder, the policyholder may then input that data into the servicing portal directly rather than requiring an agent to collect it and send it to the carrier. The system also provides for incentivizing any participant in the network system to improve data quality by paying them when they add missing data, mark data as incorrect, validate that data is correct, or provide corrected data, for example – additional data is requested when more data is needed “to underwrite risk” which means the data is incomplete] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Kolb with the disclosure of Molinari. The motivation or suggestion would have been to provide a means to obtain necessary data. (paragraph 0119)

Claims 6-7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Molinari, as applied to Claims 1, 10, and 16, respectively, above, in view of Schwarm et al., (US 20180101771 A1) hereinafter referred to as Schwarm.
Regarding Claims 6, 12, and 18, Molinari does not explicitly teach further comprising; clustering distinct data sets into a data pool; cross populating the data pool with distinct data sets; segmenting the data pool to identify saturation, missing, incomplete, or nonrelevant data.
Schwarm teaches further comprising; clustering distinct data sets into a data pool; [paragraph 0104, the system includes a K-means clustering modeler, for example, k-mean clustering, K-modes clustering, or k-means++ algorithms. A K-means clustering solution is typically defined as Σ.sub.j=1.sup.KΣ.sub.x.sub.i.sub.∈j(x.sub.i−μ.sub.j).sup.2, which minimizes the sum of the squares of the differences between x_i, the îth vector of observations belonging to the ĵth cluster, and the cluster centroid, μ_j for each cluster j in the set of K clusters] 
cross populating the data pool with distinct data sets; [paragraph 0086, the classification engine trains a predictive classifier on the training database 306, 403, 503 using a decision tree classifier, for example random forest classifier. The classifier model builder then outputs the trained company predictive profile classifier to a prediction engine. The classifier modeler then outputs the predictive classifier trained on client “win” and “losses” to run on and prioritize prospect company lists] 
segmenting the data pool to identify saturation, missing, incomplete, or nonrelevant data. [paragraphs 0106-0107, the system can be configured to parametrize a set of defined criteria for each type of information element used in the modeling process and, if the data is incomplete or required, the company is not included in the modeling process. In another embodiment, the information element can be an element that can be averaged based on other criteria available in the model and filled in with this estimated value. In an embodiment, a company may exhibit slightly altered characteristics that qualify them as “attractive” or “unattractive” based on, for example, maturity, geographic expanse, or depth of data available. Segmenting them on the basis of these and other characteristics that may later be defined can provide a more robust classification – teaches different ways of segmenting to identify data]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Kolb with the disclosure of Schwarm. The motivation or suggestion would have been to “provide a more robust classification” of information elements. (paragraph 0107)
Regarding Claim 7, Molinari discloses determining relevance of the data pool to one or more interested parties. [paragraph 0046, A smart contract for transferring ownership of a security asset may be initiated by a buyer (e.g., an investor user 105) or seller (e.g., another investor user 105 or an issuer user 105) initiating a transfer contract. Information may be gathered to verify that the parties are eligible to conduct the transaction (e.g., to verify a buyer is an accredited investor and to verify a seller owns the security which is the subject of the transaction)]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497